Citation Nr: 0936118	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to December 
1974 and from November 1977 to December 1981.  The Veteran 
also served in the Reserve from December 1974 to October 
1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The issue of entitlement to service connection for Hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's alleged in-service stressor has not been 
verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for PTSD.  The 
record shows that over the years, the Veteran has attributed 
his PTSD symptoms to a number of non-service related causes, 
but has most recently alleged that he was sexually assaulted 
during his military service.   

As an initial matter, the Board notes that the RO has been 
unable to obtain any service treatment records pertaining to 
the Veteran's Reserve military service.  As the Veteran's 
service personnel records contain a copy of the Veteran's May 
1974 oath of enlistment in the Army Reserve, it is not 
entirely clear to the Board whether the absence of any 
service treatment records from the Veteran's period of 
reserve service is because no records ever existed or because 
those records were lost.

However, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).

Here, VA treatment records show a medical diagnosis of PTSD.  
Thus, this case turns on the second required element listed 
above, the occurrence of an in-service stressor.  The Veteran 
does not allege that his PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
Veteran engaged in combat with the enemy.  Therefore, his lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c, provided "guidance 
on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of 
PTSD which allegedly was precipitated by a personal assault 
during military service."  In December 2005, M21-1, Part III 
was rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14(c) is M21-1MR IV.ii.1.D.14 and 15.

The aforementioned Manual lists evidence that might indicate 
occurrence of such a stressor, including lay statements 
describing episodes of depression; panic attacks or anxiety 
but no identifiable reasons for the episodes; visits to 
medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or 
civilian authority.  The Manual also lists behaviors such as 
requests for change of military occupational specialty (MOS) 
or duty assignment, increased use or abuse of leave, changes 
in performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in this Manual, which address 
PTSD claims based on personal assault, are substantive rules 
which are the equivalent of VA regulations, and are binding 
on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 
12 Vet. App. at 282.

According to the Veteran's statement attached to his February 
2006 substantive appeal, in March or April of 1975 while he 
was in the Army Reserves, he was temporarily transferred to 
Fort Lee, Virginia, for training in Unit Supply and Armor.  
While there, he went out drinking one night with other 
soldiers and got very drunk.  He passed out and when he 
regained consciousness, he was being sodomized by a group of 
African American soldiers.  

The Veteran denied reporting the incident or seeking medical 
treatment.  However, he reported that after the incident, he 
"shut down", developed a temper, and started drinking 
excessively.  He also reported that he stopped attending 
Reserve meetings and was reduced in rank from an E3 to an E2.  

The Veteran's service treatment records are negative for any 
complaints of or treatment for any acquired psychiatric 
disability, including PTSD, or for any report of sexual 
assault.  

The Veteran's service personnel records confirm that the 
Veteran did receive training in Unit Supply and Armor for six 
weeks in 1975.  However, there is nothing in these records to 
support the Veteran's contention that he was reduced in rank 
from an E3 to an E2 for missing reserve meetings.  As the 
Board has noted above, the Veteran's service personnel 
records do include records as early as May 1974.  
Accordingly, if the Veteran was subject to any disciplinary 
action while in the Reserves, the Board considers it likely 
that such a proceeding would be documented and included in 
the Veteran's personnel record.  This is particularly true 
since the service personnel record contains a March 1981 
notice to the Veteran that his check-cashing privileges at 
Army facilities have been suspended, the only evidence of any 
disciplinary action taken against the Veteran while he was in 
the military.  

Based on the above, the Board finds that the service 
personnel records provide evidence against the claim 
stressor, not only not confirming the stressor in service, 
but not confirming an indication of a problem (reduction in 
rank). 

The earliest evidence in the claims file of any psychiatric 
treatment is a VA treatment note from January 1998.  The note 
described the Veteran as severely depressed and reported that 
the Veteran began experiencing depression probably in 1990.  

An indication in the record of a problem starting in 1990 
provides highly probative evidence against this claim. 

During this treatment, the Veteran's distress was attributed 
to an emotionally abusive marriage and a stressful job as a 
paramedic which exposed him to frequent trauma.  He was 
diagnosed with PTSD, depression with recent suicidal 
ideation, and possible polysubstance dependence.  Such facts 
(indicating post-service stressors) provide highly probative 
evidence against this claim. 

An October 2001 treatment note records that the Veteran 
returned after three years away, seeking medication and 
psychotherapy for self-diagnosed "post-traumatic stress 
disorder", which the writer described as the Veteran's 
explanation for the Veteran's outbursts of anger against his 
former spouse and a reason to get intoxicated.  After 
repeated questioning, the Veteran admitted to getting 
intoxicated almost every day for the past year.  

The writer opined that "[the Veteran's] self diagnosis 
sounded like he might be wanting to get compensation from the 
VA, although he never said so, but at least as a defense 
against examining his substance abuse."  The writer's 
diagnosis was of substance abuse, with significant denial and 
significant impairment of functioning.  

Such a statement from a VA examiner provides highly probative 
evidence against this claim. 

Another VA treatment note from December 2001 states that the 
Veteran insisted that he has PTSD as a result of being abused 
by his wife and that he could not tolerate the high stress of 
his job due to his stress at home.  

Such a statement, indicating that abuse from his spouse and 
high stress from his post-service employment again provides 
particularly negative evidence against this claim, indicating 
stressors that have no association with the Veteran's active 
service. 

The Veteran at this time was diagnosed with alcohol abuse, 
adjustment disorder, and a personality disorder, not 
otherwise specified, which the examining physiatrist 
characterized as the primary diagnosis.  A treatment note 
from March 2002 documents the same diagnosis.  

In December 2002, the Veteran sought VA treatment for alcohol 
and methamphetamine abuse. The writer noted that the Veteran 
had experienced a series of financial, marital, and social 
problems caused by his substance abuse, but that he viewed 
PTSD as his psychiatric problem and his former spouse as the 
reason for this PTSD.  The writer also reported that the 
Veteran was not compliant with his medication and continued 
to use drugs and alcohol.  He was diagnosed with alcohol and 
amphetamine abuse and major depressive disorder.  

In September 2003, the Veteran reported that he had worked as 
a paramedic until 1993, but quit because of PTSD related to 
his post-service employment.  

In December 2003, the Veteran was given a military sexual 
trauma screening by VA and denied experiencing military 
sexual trauma in the past, again providing evidence against 
this own claim.  

In March 2004, the Veteran filed his claim for PTSD, however 
he did not provide an in-service stressor at the time.  His 
claim was denied in July 2004.  In his July 2005 notice of 
disagreement, the Veteran reported that he was working on a 
statement of his in-service stressors, but provided no 
further details.  

In May 2005, the Veteran again sought mental health 
treatment.  He reported that he has difficulty sleeping, has 
night sweats, is isolative, avoids crowds, experiences 
anxiety, and has recurring flashbacks of witnessing a child 
being hit by a bus (a post-service stressor, more evidence 
against this claim).  He was an EMT who was called to the 
scene of the accident.  

In July 2005, he was seen by a VA psychiatrist who noted that 
the Veteran had served in the Army as a medic, but appeared 
to have no trauma related to service (providing evidence 
against this claim).  At the time, he was given a diagnosis 
of depression and alcohol dependence in early remission.  

In August 2005, he began seeking counseling at the Vet 
Center.  For the first time in treatment of record, the 
Veteran described being sexually assaulted in service.  He 
described this as enhancing his substance abuse.  However, 
Vet Center records also record that the Veteran reported that 
at age fifteen, he was drinking every day and that this heavy 
drinking continued through his period of service and 
afterwards.  

In January 2006, the RO issued a statement of the case, 
noting that the Veteran had not provided any in-service PTSD 
stressors.  In January 2006, the Veteran filed his 
substantive appeal.  Attached was a statement describing the 
alleged in-service sexual assault.  

It appears that the first time the Veteran discussed the 
assault with VA was in June 2007, when he sought admission to 
the VA PTSD Residential Rehabilitation Program.  He was 
diagnosed with PTSD, alcohol dependence, and a possible mood 
disorder, as well as a history of personality disorder.  Some 
factors contributing to the Veteran's current condition were 
noted to be a childhood with prominent neglect, unemployment, 
limited friend/family relationships, financial strain, and 
recent homelessness.  

In December 2007, the Veteran submitted two buddy statements.  
One friend, J.C., reported that he had been friends with the 
Veteran for over twenty five years and that soon after they 
became friends, he arrived at the Veteran's house to find 
that he was very upset and had been drinking.  Eventually, 
the Veteran told J.C. that he had been sexually assaulted 
when he went through training in the Army.  Another friend, 
J.H., reported that he grew up with the Veteran in New York 
and that on the Veteran's return from training, the Veteran 
was different.  He didn't want to hang out and he didn't want 
to talk about the Army.  J.H. found out about a year later 
that the Veteran had been sexually assaulted by other 
soldiers.  

In June 2008, P.B., the Veteran's therapist at the Vet Center 
since August 2005, submitted a letter stating that he 
believed that the assault described by the Veteran occurred.  

In March 2009, the Veteran submitted a statement in which he 
asserted that he did not disclose the alleged sexual assault 
when he first filed his claim because he was concerned that 
everyone would find out about it and look at him differently.  

The Board has carefully considered the Veteran's allegation 
of an in-service assault, but must conclude that his 
assertions lack credibility.  Service treatment records are 
absent for any mention of psychiatric symptoms and contain no 
report of a personal assault.  The Veteran's service 
personnel records contain nothing that corroborates the 
Veteran's assertion that his rank was reduced while in the 
Army Reserves.  Indeed, the Veteran's service personnel 
records reflect that at least during his period of active 
duty, the Veteran was considered a good soldier.  

The Veteran received treatment from VA for many years without 
ever disclosing this alleged assault and indeed, just a few 
months before he filed his claim, he denied any military 
sexual trauma.  The Board recognizes the sensitive and 
traumatic nature of a sexual assault and realizes that a 
victim of such an assault might be reluctant to disclose that 
such an assault occurred.  However, the Board finds it 
significant, and indeed suspicious, that the Veteran first 
revealed his alleged in-service assault only after his 
service connection claim had been denied for lack of an in-
service stressor.  Prior to this time, the only stressors the 
Veteran described were non-service connected stressors 
related to his former marriage, his post-service work as a 
paramedic, and the various personal, legal, and financial 
consequences of his substance abuse, providing what the Board 
can only describe as particularly negative evidence against 
this claim.   

The Board has considered the Veteran's report that his 
alcohol abuse worsened following the alleged in-service 
sexual assault.  However, it appears from the evidence of 
record that the Veteran drank heavily before, during, and 
after his military service.  Furthermore, the Veteran has 
described significant post-service stressors including 
marital discord and a traumatic job.  Accordingly, the 
Veteran's long history of substance abuse has little 
probative value in corroborating his alleged in-service 
stressor.

The Board has also considered the statements of the Veteran's 
friends, J.H. and J.C., in particular, J.H., since he alleged 
that he had an opportunity to observe the Veteran after he 
returned from training at Fort Lee.  However, the Board finds 
that these statements have little probative value.  Firstly, 
J.H. and J.C. are undoubtedly motivated to help their friend 
with his claim.  See Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify."); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character").   More significantly, they also owe 
their supposed knowledge of the in-service sexual assault to 
the Veteran himself.  The Board has already determined that 
the Veteran's own account of his alleged in service stressor 
is not credible.  The Board must find that these statements, 
and the statements of the Veteran, provide highly limited 
evidence in favor of this claim, clearly outweighed by the 
evidence against the claim. 

Finally, the Board has considered the letter from the 
Veteran's counselor, P.B..  The Board recognizes that the 
Court of Appeals for Veterans Claims has held that when the 
claimed stressor is an in-service personal assault, a mental 
health professional's opinion may be considered as 
corroborating evidence.  Patton v. West, 12 Vet. App. 272, 
280 (1999).  The Board acknowledges that P.B. treated the 
Veteran for a number of years and had an opportunity to 
observe the Veteran during this period.  Additionally, while 
it is not entirely clear the nature or extent of P.B.'s 
training and education, he has stated that he has twenty two 
years of experience treating PTSD and substance abuse.  As 
such, his opinion warrants serious consideration.  

However, the Board finds that this evidence is outweighed by 
other evidence of record, such as the Veteran's service 
personnel records and medical records prior to 2005 discussed 
above.  The evidence against this claim is particularly 
negative and found by the Board to be highly probative, not 
only indicating post-service stressors, but the Veteran 
statements indicating his own belief (at that time) that 
these post-service stressors were the cause of his PTSD and 
medical evidence indicating a series of problems associated 
with events that had no connection with service.  

The Board finds that the critical question in this case is 
not a medical determination, but a factual determination 
regarding the Veteran's own credibility and the stressors 
that are alleged to have caused the Veteran's problems.  
Therefore, additional medical evaluations will not provide a 
basis to grant, or deny, this claim.

After careful consideration of all the evidence, the Board 
finds that the preponderance of the evidence supports a 
finding that the Veteran's alleged in-service stressor has 
not been verified.  The factual evidence against this claim 
is overwhelming.  Accordingly, entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify the Veteran was satisfied by 
letters sent to the Veteran in May 2004 and March 2006.  The 
Veteran was informed of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed 
of how VA assigns disability ratings and effective dates.  

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of supplemental statements of the case issued 
in August 2007 and June 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board notes that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  38 
C.F.R. § 3.304(f).

Here, it does not appear that the Veteran was informed of 
this.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Here, the Board finds no evidence that the Veteran was 
prejudiced by any notice error.  He has submitted alternative 
evidence to corroborate his alleged in-service assault such 
as statements from two friends and his counselor, as well as 
private treatment records, and has been given ample 
opportunity to develop his claim.  The Board finds that the 
Veteran clearly understands what information is required to 
prevail in this claim. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
service personnel records, and VA and private treatment 
records.  While it appears that the Veteran's service 
treatment records from his period of Reserve service are not 
of record (this is not clear, and entirely possible, if not 
likely, that there are no records in this period of time for 
the Veteran), the RO made all reasonable efforts to obtain 
these records.  

The Board has also considered whether the Veteran should be 
afforded a VA examination of his PTSD, but he already has a 
diagnosis of PTSD and there is adequate evidence of record to 
determine whether the Veteran's alleged in-service stressor 
can be verified.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Veteran is also seeking service connection for Hepatitis 
C.  In his claim, the Veteran attributes his Hepatitis C to 
exposure to blood from working as an EMT during service.  The 
Veteran's DD-214 shows that he was a medical specialist.

However, the Veteran also has additional risk factors for 
Hepatitis C including post-service employment as a paramedic, 
a long history of alcohol abuse, intravenous drug use, and a 
tattoo.  

Additionally, an October 2003 VA treatment notes estimates 
the length of the Veteran's infection to be ten to twenty 
years ago, which suggests post-service exposure.

The Board requests a medical opinion as whether it is at 
least as likely as not (fifty percent or greater) that the 
Veteran's became infected with Hepatitis C in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete claims file 
should be referred to a physician who 
should review the file and render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran became infected with 
Hepatitis C in service.  If the reviewing 
physician cannot render an opinion without 
resorting to speculation, he or she should 
so state.  The reviewing physician should 
provide a rationale for his or her 
opinion.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


